Per Curiam.  Replevin : For interest in crop. The plaintiff’s title to the two bales of cotton replevied, was no greater than to the other bales of the same lot. The landlord’s lien was extinguished, as the court held, by the transfer of the cotton upon which the lien existed, but the title of the landlord to an undivided interest in the cotton, equal in value to the amount of the lien extinguished, became absolute by his purchase. As to the remaining interest, he was only a purchaser whose rights were subject, to the mortgage. But the mortgagee had not a superior title to any particular part of the lot of cotton, but at most was only an owner in common with the landlord. Replevin cannot be resorted to as a means of partitioning property held in common. Hart v. Morton, 44 Ark., 447, and cases there cited. Ward v. Worthington, 33 ib., 830. It was error therefore to allow the action to be maintained. Reverse and remand.